THE parties in this case agreed, in March, 1833, by a writing under seal, that certain matters in difference between them .should be referred to arbitrators; that the parties should, at their peril, take notice of the time and place of the meeting of the-arbitrators; that the award should be made a, rule of the Marion Circuit Court; and that judgment should be entered on the award, if against Kelson, at the next term of the Court., In May, 1833, the arbitrators filed in the clerk’s office, the agreement of submission, -and their a.ward against Kelson for 50 dollars with costs. At the September term of the Court, Hinesley appeared; Kelson made default; and judgment was rendered on the award.Held, that previously to the rendition of judgment in this case, the award should have been recorded, and a rule taken and served on Kelson, to show cause why the award should not be made the judgment of the Court; and that as these previous steps had been omitted, the judgment was erroneous.